Co me SI HDR nN HB Ww NO

NO NO NO NY HN HY NN NO HH KR HH Ke RP FEF ESF | eS oe
SD ON Be W NO HSH © OO CBenN HD A FP W NY | CO

 

 

Case 2:20-cm-00077-UA Document 2 Filed 05/08/20 Page lof4 Page ID #2

Colleen O’Hara

Attorney At Law

California State Bar No. 201827 cron mew
205 South Broadway, Suite 902 UU HAY -
Los Angeles, CA 90012 —
Telephone (213) 628-3929
Facsimile (213) 628-3908

Email: — colleenoharalaw@yahoo.com

Attorney for PETITIONER
JESUS MIRON

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

JESUS MIRON, CASE NO.

Petitioner, 2 0 C VW 0 0 07 7 . ’

V.

JOSIAS SALAZAR, WARDEN OF FCI
SHERIDAN, FEDERAL BUREAU OF
PRISONS, DONALD WASHINGTON,
DIRECTOR, U.S. MARSHALS
SERVICE,

Respondents.

 

 

DECLARATION OF COLLEEN O” HARA
I, Colleen O’ Hara, affirm that if called to testify, I could competently testify to the
following facts based on personal knowledge, or, alternatively, where indicated, I could state
based on information and belief that the following facts are true:
I am an attorney and represent Petitioner Jesus Miron in a criminal matter of the People
of the State of California v. Jesus Miron, Case Number MA068319 in the Los Angeles
Superior Court, Michael D. Antonovich Antelope Valley Courthouse, located at 42011 4"

Street West, Lancaster, CA 93534 in Department A17, in Lancaster, CA

 
So FH HD HAH F&F WD YN —

NO NO PO KN NHN NY ND NO &— FF YF KF FP YF FEF ESE S|

 

 

Case 2:20-cm-00077-UA Document 2 Filed 05/08/20 Page 2of4 Page ID#3

93534. Petitioner’s trial is set to start between July 31, 2020 and August 4, 2020.

Petitioner faces a mandatory sentence of life in prison if convicted of any one of the
counts alleged in the amended information.

Petitioner has always maintained his innocence.

Federal inmate Dr. Kain Kumar, Register Number 73695-112, who is serving a
sentence of 24 months at FCI Sheridan, located at 27072 Ballston Road, Sheridan, OR 97378,
as a result of a conviction in case number 2:16-cr-00364-PSG, for one or more violations of
health care fraud and distributing prescription narcotics.

Dr. Kain Kumar is a percipient witness as to the allegations made against Petitioner by
the prosecuting attorney in his pending trial in the Los Angeles Superior Court.

Trial is set for June 30" of this year as a “35 of 70.” The setting date means that the
trial is projected to start on or about the “67 of 70" date, which would mean that the trial
would start on July 31st, August 3, or August 4". The undersigned counsel for the Petitioner
would like to call DR. KAIN KUMAR to testify for the defense on or about August 12, 2020.
His presence would be projected to be needed for one court day.

This trial would be a third retrial. The first two trials were mis-tried because the jurors
could not reach unanimous verdicts. See Exhibit One.

In a nutshell, the maternal grandfather, who used to live on the same property as
Petitioner, accused Petitioner of molesting his own daughter after Petitioner repeatedly refused

to surrender his parental rights so that the maternal grandfather could adopt his children.

 
Co fe SI BO UN FH WY NO —

NO bo WH PO HN NO WN WN & | | HF KF KF OES S| lh ES le
“SI DN mA FBP W NYO —F& Oo OO PBT DH A FP W NY | OO

 

 

Case 2:20-cm-00077-UA Document 2 Filed 05/08/20 Page 3o0f4 Page ID #:4

The mother of the complaining witness reported that her father, the maternal
grandfather, threatened to fabricate a crime to get her prosecuted if she refused to surrender
her parental rights. Accordingly, out of fear, the mother surrendered her parents rights.

The undersigned discovered through the defense investigation that the maternal
grandfather had suffered three domestic violence-related convictions as to his second wife,
which he had denied during an investigation. His first wife has stated to the defense
investigator that the maternal grandfather beat her routinely and would put a gun to her head
and threaten to kill her. Four young girls had been sexually molested and removed from the
home of the maternal grandfather before the Petitioner ever knew him or his family, and the
perpetrator has never been determined as to any of those incidents.

The undersigned believes that the maternal grandfather has coerced and coached the
complaining witness to make false statements about Petitioner in order to obtain full custody
of the complaining witness.

Initially, the complaining witness told authorities that Petitioner, her father, was a good
man, but that she wanted to live with the maternal grandfather and his wife because they were
wealthy and had a larger home. However, after Petitioner repeatedly refused to surrender his
parental rights, the maternal grandfather made allegations against Petitioner first of neglect,
and when that allegation was not sustained, then of physical abuse, and when that allegation
was not sustained, then of sexual abuse.

DR. KAIN KUMAR was the pediatrician for the complaining witness during the

period that the complaining witness now claims that the physical and sexual abuse occurred.

 
o0o fe SH DBD A FP WD NO &

NN ON FF WD NH | CO OO DWN KH A BW YH KH CS

 

 

Case 2:20-cm-00077-UA Document 2 Filed 05/08/20 Page4of4 Page ID#:5

The complaining witness now claims that Petitioner, her father, physically and sexually
abused her every night for four years. Specifically, the complaining witness claims that every
night, the Petitioner cut her arms and legs with a machete, cut her wrists and legs by using
restraints, and vaginally and anally raped her every night. Petitioner asserts that he has never
harmed her and that she had no visible injuries or scars when she was living with him.
Petitioner further asserts that he has always loved his daughter properly as a father.

Before DR. KAIN KUMAR surrendered to serve his sentence, the undersigned
subpoenaed the medical records of the complaining witness. However, through his staff, DR.
KAIN KUMAR stated that he could not locate the records but that he recalled seeing the
complaining witness as a patient and recalled Petitioner, who, as a single father, brought her to
her appointments, and that he did not see any indications of any type of abuse.

Accordingly, DR KAIN KUMAR would be able to provide exculpatory evidence were
he allowed to testify for the defense at trial.

The undersigned has no reason to believe that DR. KAIN KUMAR would be a flight
risk if he were allowed to testify at trial. Dr. Kumar was convicted of non-violent crimes that
relate to selling prescription drugs.

This declaration incorporates all facts not otherwise referenced herein.

I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Executed on May 5, 2020 in Los Angeles, California , -

COLLEEN O’HARA

 

 
